       3:20-cv-03063-SEM-TSH # 1         Page 1 of 28                                      E-FILED
                                                                Friday, 06 March, 2020 04:52:20 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN TH E UNITED STATES DISTR ICT CO UR T
                    FO R TH E CENTR ALDISTR ICT O FILLINO IS
                              SPR INGFIELD DIVISIO N

TH E PH O ENIX INSUR ANCE CO M PANY ,
TH E TR AVELER S IND EM NITY CO M PANY ,
andTR AVELER S PR O PER TY CASUALTY
CO M PANY O FAM ER ICA                               CaseNo.

                    Plaintiffs,

v.

S.M . W ILSO N & CO ., andTH E SALVATIO N
AR M Y ,

                    D efendants.


                   CO M PLAINT FO R DECLAR ATO R Y JUDGM ENT
                             (W ITH JUR Y DEM AND)

      Plaintiffs, TH E PH O ENIX INSUR ANCE CO M PANY (“Phoenix”), TH E TR AVELER S

IND EM NITY    CO M PANY      (“Travelers Indemnity”) and TR AVELER S        PR O PER TY

CASUALTY CO M PANY O F AM ER ICA (“TravelersProperty”) (Phoenix, TravelersIndemnity

andTravelersPropertyarereferredtocollectivelyhereinas“Plaintiffs”), byandthroughtheir

attorneys, K arbal, Cohen, Economou, Silk &   D unne, LLC, hereby file theirComplaintfor

D eclaratory Judgment against D efendants, S.M . W ILSO N &    CO . (“SM W ”) and TH E

SALVATIO N AR M Y (“TSA”) (SM W and TSA are referred to collectively herein as

“D efendants”), andallegeasfollows:

                                  NATUR E O FTH E ACTIO N

      1.      In this action, Plaintiffs seek a declaration from this Court, pursuant to

28 U.S.C. §2201 andFed. R . Civ. P. 57, thatthereisnocoverage(dutytodefendorindemnify)

underprimaryandexcessliabilityinsurancepoliciesissuedbyPlaintiffstoSM W withrespectto
        3:20-cv-03063-SEM-TSH # 1       Page 2 of 28



approximately $10,000,000 in alleged breach ofcontractdamagesbeing soughtby TSA from

SM W fornumerousdefectstoTSA’sK rocCenterlocatedinQuincy, Illinois.

                                      TH E PAR TIES

        2.    PlaintiffPhoenixisaConnecticutcorporationwithitsprincipalplaceofbusiness

locatedinConnecticut.

        3.    PlaintiffTravelersIndemnityisaConnecticutcorporationwithitsprincipalplace

ofbusinesslocatedinConnecticut.

        4.    PlaintiffTravelersPropertyisaConnecticutcorporationwithitsprincipalplace

ofbusinesslocatedinConnecticut.

        5.    D efendantSM W isaD elawarecorporation with itsprincipalplaceofbusiness

locatedinSt.Louis, M issouri.

        6.    D efendant TSA is an Illinois corporation with its M idland D ivisional

H eadquarterslocatedinSt. Louis, M issouri. TSA isnamedhereinsolelyasanecessaryparty

andPlaintiffswilldismi
                     ssTSA intheeventitagreestobeboundby afinaljudgmentinthis

case.

                                JUR ISDICTIO N AND VENUE

        7.    JurisdictionisproperinthisCourt, pursuantto28 U.S.C. §1332(a), becausethe

Plaintiffsand the D efendantsare citizensofdifferentstatesand the amountin controversy

exceeds$75,000, exclusiveofinterestandcosts.

        8.    TheCourthaspersonaljurisdiction overD efendantSM W becauseitroutinely

conductsbusinessinIllinoisandtheclaim atissueinthisdeclaratoryjudgmentactionarisesout

ofaconstructionprojectlocatedinQuincy, Illinois.




                                            2
        3:20-cv-03063-SEM-TSH # 1       Page 3 of 28



        9.    TheCourthaspersonaljurisdictionoverD efendantTSA becauseitisanIllinois

corporation. TSA istheownerofthepropertyatissueinthismatter, whichislocatedinQuincy,

Illinois.

        10.   Venueisproperin thisD istrict, pursuantto 28 U.S.C. § 139 1(b)(2), becausea

substantialpartoftheeventsgivingrisetoSM W ’sclaim forcoveragehappenedinthisjudicial

districtandthepropertyatissueinSM W ’sclaim forcoverageislocatedinthisjudicialdistrict.

                              GENER ALALLEGATIO NS

        11.   TSA filedaD emandforArbitrationagainstSM W onoraboutJuly13, 2016.

        12.   Atissue in the Arbitration D emand wasthe alleged defectively designed and

constructedR ayandJoanK rocCorpsCommunityCenterlocatedinQuincy, IL(the“Project”).

        13.   SM W wasallegedlythegeneralcontractororconstructionmanageroftheProject

pursuanttoanagreemententeredintowithTSA inM archof2008.

        14.   The Projectwascompleted on August17, 2011 and opened to the public in

September2011.

        15.   TSA alleges thatSM W was aware of problems with the H VAC system in

August2011 whentheProjectwasturnedover.

        16.   TSA alleges that in August 2012, it discovered problems relating to the

mechanical,electricalandplumbingsystemsthroughoutthebuilding.

        17.   In 2015, TSA allegedly discovered thatthere were numerous defects in the

exteriorandinteriorcomponentsoftheProjectduetoavarietyofconstructionworkmanshipand

designedrelatedproblems.




                                           3
       3:20-cv-03063-SEM-TSH # 1        Page 4 of 28



       18.    Afterfiling the D emand forArbitration regarding the H VAC, electricaland

defectsin theexteriorand interiorcomponentsoftheProject, TSA allegedly discovered new

defectsin2017 and2018.

       19 .   TSA thenfiledaFirstAmendedD emandForArbitrationinoraboutM arch2018.

       20.    Inearly2020, TSA fileditsSecondAmendedD emandforArbitration(“SAD ”).

       21.    TSA hasgroupedtheallegeddefectsoftheProjectintothreecategories: System

Issues, D istressIssuesandNew Issues.

       22.    TheSystem IssuesinvolveallegedmajordeficienciesintheelectricalandH VAC

systemsoftheProjectdueto, amongotherthings, improperdesignandengineering, improper

applicationandsizingofvariousplumbingandH VAC systemsductworkandothercomponents,

failuretoproperlymountH VAC unitstotheroofandotherinstallationdeficiencies.

       23.    The D istress Issues involved approximately 21 areas, ranging from purported

codeviolationstoimproperlyslopedfloors.

       24.    TheNew Issuesincludethepurportedlackofexteriorairbarrierandinsulation,

defectiveductworkservingNatatorium andPoolD ehumidificationUnit(PD U), variouswindow

failuresandmoldondrywall.

       25.    Inadditiontoitsallegationsconcerningthethreecategoriesofpurporteddefects,

TSA allegesforthefirsttimein theSAD thatSM W wasawareasearly as2011 beforethe

Projectwasturnedoverofcertaindefects, includingintheH VAC System andconcealedthem.

       26.    The total damages alleged by TSA appear to be between $1,000,000 and

$10,000,000 plusprevailingattorney’sfees.

       27.    SM W , throughitsbroker, firstprovidednoticetoPhoenixonSeptember3, 2019 .

(A copyoftheAccordForm isattachedheretoandincorporatedhereinasExhibitA.)




                                            4
      3:20-cv-03063-SEM-TSH # 1          Page 5 of 28



      28.    InO ctober2019 , beforethefilingoftheSAD whichallegesSM W wasawareof

theProjectdefectsyearsbeforeSM W gavePhoenix notice, Phoenix agreed to defend SM W

pursuanttoareservationofallofitsrightsanddefenses.

                                   TH E PO LICIES1

      29 .   PhoenixissuedthefollowingprimaryinsurancepoliciestoSM W .

                    PolicyNo.                           PolicyPeriod
             D T-CO -512M 6845-PH X-10             12/31/2010 –12/31/2011
             D T-CO -512M 6845-PH X-11             12/31/2011 –12/31/2012
             D T-CO -6C476466-PH X-12              12/31/2012 –12/31/2013
             D T-CO -6C476466-PH X-13              12/31/2013 –12/31/2014
             D -CO -6C476466-PH X-14               12/31/2014 –12/31/2015
             D T-CO -6C476466-PH X-15              12/31/2015 –12/31/2016
             D T-CO -6C476466-PH X-16              12/31/2016 –12/31/2017
             D T-CO -6C476466-PH X-17              12/31/2017 –12/31/2018
             D T-CO -6C476466-PH X-18              12/31/2018 –12/31/2019

      30.    Collectively, the nine insurance policies referenced in Paragraph No. 29 are

referred to hereinafterasthe “Phoenix Policies.” (A copy ofthe 12/31/2017-2018 Phoenix

PolicyisattachedheretoandincorporatedhereinatExhibitB.)

      31.    TravelersIndemnityissuedthefollowingexcessinsurancepoliciestoSM W :

                          PolicyNo.                       PolicyPeriod
               D TSM -CUP-512M 6845-IND -10      12/31/2010 –12/31/2011
               D TSM -CUP-512M 6845-IND -11      12/31/2011 –12/31/2012
               D TSM -CUP-6C476466-IND -12       12/31/2012 –12/31/2013
               D TSM -CUP-6C476466-IND -13       12/31/2013 –12/31/2014
               D TSM -CUP-6C476466-IND -14       12/31/2014 –12/31/2015
               D TSM -CUP-6C476466-IND -15       12/31/2015 –12/31/2016
               CUP-9 H 211017-16-26              12/31/2016 –12/31/2017
               CUP-9 H 211017-17-26              12/31/2017 –12/31/2018

      32.    Collectively, the eighti
                                    nsurance policies referenced in Paragraph No. 31 are

referred to hereinafterasthe“TravelersIndemnity Policies.” Therelevantterms, conditions,


1
  Plaint
       iffswi
            llprovidecert
                        ifiedcopiesoftheinsurancepoli
                                                    ciesreferencedhereintoSM W andwil
                                                                                    lalso
providecopiesofallofthepoli ci
                             est
                               otheCourtuponrequest.


                                            5
       3:20-cv-03063-SEM-TSH # 1         Page 6 of 28



limitations, definit
                   ions and exclusions ofthe Travelers Indemnity Policies are the same or

substantially simi
                 lar. (A copy ofthe12/31/2017-2018 TravelersIndemnity Pol
                                                                        icy isattached

heretoandincorporatedhereinatExhibitC.)

       33.    TravelersPropertyissuedthefollowingexcessinsurancepolicytoSM W :

                      PolicyNo.                          PolicyPeriod
              CUP-9 H 211017-18-26                  12/31/2018 –12/31/2019

       34.    TheinsurancepolicyreferencedinParagraphNo. 33 isreferredtohereinafteras

the “TravelersProperty Policy.” The relevantterms, conditions, limit
                                                                   ations, definitionsand

exclusions ofthe Travelers Property Policy are the same orsubstantially similarto those

contained in the Travelers Indemnity Policies. (A copy ofthe 12/31/2018-2019 Travelers

PropertyPolicyisattachedheretoandincorporatedhereinatExhibitD .)

       35.    TheTravelersIndemnityPoliciesandtheTravelersPropertyPolicyarereferredto

collectivelyhereinasthe“TravelersExcessPolicies.”

       36.    ThePhoenixPoliciesandtheTravelersExcessPoliciesarereferredtocollectively

herein as the “Policies.” The Policies are subject to their respective terms, conditions,

limitations, definitionsandexclusions.

       37.    The Phoenix Policiesprovide forcovered claimsprimary commercialgeneral

liability (“CGL”) coveragewith limitsof$1 mill
                                             ion each occurrence, $2 million productsand

completedworktotallimitand/orproducts-completedoperationsaggregatelimit, and$2 million

generaltotallimitorgeneralaggregatelimit.

       38.    TheTravelersExcessPoliciesprovideforcoveredclaimsexcesscoveragewith

limitsof$10 millionanyoneoccurrence, $10 millionproductsandcompletedworktotallimitor

products/completed operationsaggregate limit, and $10 million generaltotallimi
                                                                             torgeneral

aggregatelimit.


                                            6
              3:20-cv-03063-SEM-TSH # 1       Page 7 of 28



TH   E   PH   O ENIX PO LICIES

              39 .   ThePhoenixPoliciescontainthefollowinginsuringagreement:

                     SECTIO N I — CO VER AGES
                     CO VER AGE A BO DILY INJUR Y AND PR O PER TY
                     DAM AGE LIABILITY
                     1. InsuringAgreement
                        a. W ewillpaythosesumsthattheinsuredbecomeslegallyobligated
                           to pay as damages because of “bodily injury” or “property
                           damage”to which thisinsuranceapplies. W ewillhavetheright
                           and duty to defend the insured againstany “suit”seeking those
                           damages. H owever, we willhaveno duty to defend theinsured
                           against any “suit” seeking damages for “bodily injury” or
                           “property damage” to which thisinsurance doesnotapply. W e
                           may, atourdiscretion, investigateany“occurrence”andsettleany
                           claim or“suit”thatmayresult.But:
                           (1) Theamountwewillpayfordamagesislimitedasdescribedin
                               SectionIII — LimitsO fInsurance;and
                           (2) O urrightanddutytodefendendswhenwehaveusedupthe
                               applicablelimitofinsurancein thepaymentofjudgmentsor
                               settlementsunderCoveragesA orB ormedicalexpensesunder
                               CoverageC.
                           No otherobligation orliability to pay sumsorperform actsor
                           services is covered unless explicitly provided for under
                           SupplementaryPayments— CoveragesA andB.
                        b. Thisinsuranceappliesto “bodily injury”and “property damage”
                           onlyif:
                           (1) The “bodily injury” or“property damage” is caused by an
                               “occurrence”thattakesplaceinthe“coverageterritory”;
                           (2) The“bodily injury”or“property damage”occursduring the
                               policyperiod;and
                           (3) Priortothepolicyperiod, noinsuredlistedunderParagraph1.
                               of Section II — W ho Is An Insured and no “employee”
                               authorizedbyyoutogiveorreceivenoticeofan“occurrence”
                               orclaim, knew thatthe“bodilyinjury”or“propertydamage”
                               had occurred, in wholeorin part. Ifsuch alisted insured or
                               authorized “employee”knew, priorto thepolicy period, that
                               the“bodily injury”or“property damage”occurred, then any
                               continuation, changeorresumptionofsuch“bodilyinjury”or
                               “property damage” during orafterthe policy period willbe
                               deemedtohavebeenknownpriortothepolicyperiod.



                                                  7
3:20-cv-03063-SEM-TSH # 1      Page 8 of 28



         c. “Bodily injury” or“property damage” which occurs during the
            policy period and wasnot, priorto thepolicy period, known to
            have occurred by any insured listed under Paragraph 1. of
            SectionII — W hoIsAnInsuredorany“employee”authorizedby
            youtogiveorreceivenoticeofan“occurrence”orclaim, includes
            anycontinuation, changeorresumptionofthat“bodilyinjury”or
            “propertydamage”aftertheendofthepolicyperiod.
         d. “Bodilyinjury”or“propertydamage”willbedeemedtohavebeen
            knowntohaveoccurredattheearliesttimewhenanyinsuredlisted
            underParagraph 1. ofSection II — W ho IsAn Insured orany
            “employee” authorized by you to give orreceive notice ofan
            “occurrence”orclaim:
            (1) R eportsall, orany part, ofthe “bodily injury” or“property
                damage”tousoranyotherinsurer;
            (2) R eceives a written orverbaldemand orclaim fordamages
                becauseofthe“bodilyinjury”or“propertydamage”;or
            (3) Becomesaware by any othermeansthat“bodily injury” or
                “propertydamage”hasoccurredorhasbeguntooccur. . . .

40.   ThePhoenixPoliciescontainthefollowingrelevantdefinitions:

      8. “Impaired property” means tangible property, other than “your
         product”or“yourwork”, thatcannotbeusedorislessusefulbecause:
         a. Itincorporates“yourproduct”or“yourwork” thatisknown or
            thoughttobedefective, deficient,inadequateordangerous;or
         b. Y ouhavefailedtofulfillthetermsofacontractoragreement;
            Ifsuchpropertycanberestoredtouseby:
         a. Therepair, replacement, adjustmentorremovalof“yourproduct”
            or“yourwork”;or
         b. Y ourfulfillingthetermsofthecontractoragreement.
                                   *   *   *
      13. “O ccurrence” means an accident, including continuous orrepeated
          exposuretosubstantiallythesamegeneralharmfulconditions.
      14. “Personal and advertising injury” means injury, including
          consequential“bodily injury”, arising outof one or more of the
          followingoffenses:
         a. Falsearrest,detentionorimprisonment;
         b. M aliciousprosecution;
         c. Thewrongfulevictionfrom, wrongfulentryinto, orinvasionofthe
            rightofprivateoccupancyofaroom, dwellingorpremisesthata
            personoccupies, committedbyoronbehalfofitsowner, landlord
            orlessor;


                                   8
3:20-cv-03063-SEM-TSH # 1      Page 9 of 28



         d. O ral or written publication, in any manner, of material that
            slandersorlibelsapersonororganizationordisparagesaperson’s
            ororganization’sgoods, productsorservices;
         e. O ralorwrittenpublication, inanymanner, ofmaterialthatviolates
            aperson’srightofprivacy;
         f. Theuseofanother’sadvertisingideainyour“advertisement”;or
         g. Infringinguponanother’scopyright, tradedressorsloganinyour
            “advertisement”.
                                   *    *   *
      17. “Propertydamage”means:
         a. Physicalinjurytotangibleproperty, includingallresultinglossof
            useofthatproperty. Allsuchlossofuseshallbedeemedtooccur
            atthetimeofthephysicalinjurythatcausedit;or
         b. Lossofuseoftangiblepropertythatisnotphysicallyinjured. All
            such loss ofuse shallbe deemed to occuratthe time ofthe
            “occurrence”thatcausedit.
                                   *    *   *
      18. “Suit”meansacivilproceedinginwhichdamagesbecauseof“bodily
          injury,”“propertydamage,”“personalinjury”or“advertisinginjury”
          towhichthisinsuranceappliesarealleged. “Suit”includes:
         a. AnArbitrationproceedinginwhichsuchdamagesareclaimedand
            towhichtheinsuredmustsubmitordosubmitwi     t
                                                        hourconsent;or
         b. Anyotheralternativedisputeresolutionproceedinginwhichsuch
            damagesare claimed and to which the insured submitwith our
            consent.
                                   *    *   *

41.   ThePhoenixPoliciescontainthefollowingrelevantexclusions:

      2. Exclusions
         Thisinsurancedoesnotapplyto:
         a. ExpectedO rIntendedInjury
            “Bodily injury”or“property damage”expected orintended from
            the standpointofthe insured. Thisexclusion doesnotapply to
            “bodily injury” resulting from the use of reasonable force to
            protectpersonsorproperty.
         b. ContractualLiability
            “Bodily injury” or“property damage” forwhich the insured is
            obligatedtopaydamagesbyreasonoftheassumptionofliability
            in a contractor agreement. This exclusion does notapply to
            liabilityfordamages:


                                   9
3:20-cv-03063-SEM-TSH # 1     Page 10 of 28



           (1) Thattheinsuredwouldhaveintheabsenceofthecontractor
               agreement;or
           (2) Assumed in a contract or agreement that is an “insured
               contract”, provided the“bodily injury”or“property damage”
               occurs subsequent to the execution of the contract or
               agreement. Solely forthepurposesofliability assumed in an
               “insured contract”, reasonable attorney fees and necessary
               litigation expensesincurred by orfora party otherthan an
               insuredaredeemedtobedamagesbecauseof“bodilyinjury”
               or“propertydamage”, provided:
              (a) Liability to such party for, orforthecostof, thatparty’s
                  defense has also been assumed in the same “insured
                  contract”;and
              (b) Such attorney feesand litigation expensesarefordefense
                  ofthatpartyagainstaciviloralternativedisputeresolution
                  proceeding in which damages to which this insurance
                  appliesarealleged.
                                 *    *   *
        j. DamageToProperty
           “Propertydamage”to. . .
           (5) Thatpart  icular partof realpropert
                                                 y on whi  ch you or any
               contractorsorsubcontract orsworking direct
                                                        ly orindirect
                                                                    ly on
               yourbehal  fareperformingoperati
                                              ons, ifthe“propert
                                                               ydamage”
               ari
                 sesoutoft   hoseoperat
                                      ions;or
           (6) Thatparticularpartofany property thatmustbe restored,
               repaired or replaced because “your work” was incorrectly
               performedonit.
        k. DamageToYourProduct
           “Propertydamage”to“yourproduct”arisingoutofitoranypart
           ofit.
        l. DamageToYourW ork
           “Propertydamage”to“yourwork”arisingoutofitoranypartofit
           andincludedinthe“products-completedoperationshazard”.
           Thisexclusiondoesnotapplyifthedamagedworkortheworkout
           ofwhich thedamageariseswasperformed on yourbehalfby a
           subcontractor.
        m. Damage To Impaired Property O r Property NotPhysically
           Injured
           “Propertydamage”to“impairedproperty”orpropertythathasnot
           beenphysicallyinjured, arisingoutof:


                                 10
     3:20-cv-03063-SEM-TSH # 1      Page 11 of 28



                 (1) A defect, deficiency, inadequacy ordangerous condition in
                     “yourproduct”or“yourwork”;or
                 (2) A delayorfailurebyyouoranyoneactingonyourbehalfto
                     perform acontractoragreementinaccordancewithitsterms.
                 Thisexclusiondoesnotapplytothelossofuseofotherproperty
                 arising outof sudden and accidentalphysicalinjury to “your
                 product”or“yourwork”afterithasbeenputtoitsintendeduse.
                                        *    *   *

     42.   ThePhoenixPoliciesprovideastothetermsyourproducts, yourcompletedwork,

andyourworkasfollows:

           16. “Products-completedoperationshazard”:
              a. Includesall“bodilyinjury”and“propertydamage”occurringaway
                 from premisesyouownorrentandarisingoutof“yourproduct”or
                 “yourwork”except:
                 (1) Productsthatarestillinyourphysicalpossession;or
                 (2) W orkthathasnotyetbeencompletedorabandoned. H owever,
                     “yourwork”willbedeemed completed attheearliestofthe
                     followingtimes:
                     (a) W henalloftheworkcalledforinyourcontracthasbeen
                         completed.
                     (b) W hen allofthework to bedoneatthejob sitehasbeen
                         completedifyourcontractcallsforworkatmorethanone
                         jobsite.
                     (c) W henthatpartoftheworkdoneatajobsitehasbeenput
                         toitsintendedusebyanypersonororganizationotherthan
                         anothercontractororsubcontractorworking on the same
                         project.
                 W ork thatmay need service, maintenance, correction, repairor
                 replacement, butwhich isotherwisecomplete, willbetreated as
                 completed.
              b. D oesnotinclude“bodilyinjury”or“propertydamage”arisingout
                 of:
                 (1) The transportation ofproperty, unlessthe injury ordamage
                     arises outofa condition in oron a vehicle notowned or
                     operated by you, and that condition was created by the
                     “loadingorunloading”ofthatvehiclebyanyinsured;
                 (2) Theexistenceoftools, uninstalledequipmentorabandonedor
                     unusedmaterials;or
                 (3) Productsoroperationsforwhichtheclassification, listedinthe
                     D eclarations or in a policy schedule, states that products


                                        11
3:20-cv-03063-SEM-TSH # 1       Page 12 of 28



                completed-operations are subjectto the GeneralAggregate
                Limit.
                                   *    *   *
      21. “Y ourproduct”:
         a. M eans:
             (1) Anygoodsorproducts, otherthanrealproperty, manufactured,
                 sold, handled, distributedordisposedofby:
                (a) Y ou;
                (b) O therstradingunderyourname;or
                (c) A personororganizationwhosebusinessorassetsyouhave
                    acquired;and
             (2) Containers(otherthanvehicles), materials, partsorequipment
                 furnishedinconnectionwithsuchgoodsorproducts.
         b. Includes:
             (1) W arrantiesorrepresentationsmadeatanytimewithrespectto
                 the fitness, quality, durability, performance oruse of“your
                 product”;and
             (2) Theprovidingoforfailuretoprovidewarningsorinstructions.
         c. D oesnotincludevendingmachinesorotherpropertyrentedtoor
            locatedfortheuseofothersbutnotsold.
      22. “Y ourwork”:
         a. M eans:
             (1) W orkoroperationsperformedbyyouoronyourbehalf;and
             (2) M aterials, parts orequipmentfurnished in connection with
                 suchworkoroperations.
         b. Includes:
             (1) W arrantiesorrepresentationsmadeatanytimewithrespectto
                 the fitness, quality, durability, performance oruse of“your
                 work”, and
             (2) Theprovidingoforfailuretoprovidewarningsorinstructions.
                                  * * *

43.   ThePhoenixPoliciesalsocontainthefollowingadditionalrelevantexclusions:

      CG D2 43 01 02
      FUNGI O R BACTER IA EXCLUSIO N:
         Thisendorsementmodifiesinsuranceprovidedunderthefollowing:
             CO M M ER CIALGENER ALLIABILITY CO VER AGE PAR T



                                   12
3:20-cv-03063-SEM-TSH # 1     Page 13 of 28



     A. The following exclusion is added to Paragraph 2., Exclusions of
        SectionI — CoverageA — BodilyInjuryandPropertyDamage
        2. Exclusions
           Thi
             sinsurancedoesnotappl
                                 yto:
           FungiorBacteria
           a. “Bodily injury”or“property damage”which would nothave
              occurred, in whole orin part, butforthe actual, alleged or
              threatened inhalation of, ingestion of, contactwith, exposure
              to, existence of, orpresence of, any “fungi” orbacteria or
              withinabuildingorstructure, includingitscontents, regardless
              of whether any other cause, event, material or product
              contributedconcurrently orinanysequencetosuchinjuryor
              damage.
           b. Anyl oss, costorexpensesarisingoutoft heabating, t
                                                               est
                                                                 ingfor,
              monitoring, cl eaning up, removi  ng, contai
                                                         ni ng, treat
                                                                    ing,
              det
                oxifying, neutral
                                izi
                                  ng, remediat
                                             ing, ordi
                                                     sposi
                                                         ngof, ori nany
              way respondi  ng to, or assessing the effects, of “fungi”
              orbacteria, byanyinsuredorbyanyotherpersonorentity.
           Thisexclusiondoesnotapplytoany“fungi”orbacteriathatare,
           are on, or are contained in, a good or product intended for
           consumption.
                                  *    *   *
     C. ThefollowingdefinitionisaddedtotheDefinitionsSection:
        “Fungi”meansanytypeorform offungus, includingmoldormildew
        andanymycotoxins, spores, scentsorbyproductsproducedorreleased
        byfungi.
                                  *    *   *
     CG D2 9 3 11 03
     EXCLUSIO N –CO NSTR UCTIO N M ANAGEM ENT ER R O R S AND
     O M ISSIO NS
        Thisendorsementmodifiesinsuranceprovidedunderthefollowing:
           CO M M ER CIALGENER ALLIABILITY CO VER AGE PAR T
        The following exclusion is added to paragraph 2., Exclusions of
        Section I – Coverage A – Bodily Injury and Property Damage
        LiabilityandParagraph2., ExclusionsofSection I –CoverageB –
        PersonalandAdvertisingInjuryLiability:
        Thisinsurancedoesnotapplyto“bodilyinjury”, “propertydamage”,
        “personalinjury”or“advertisinginjury”arisingoutof:




                                  13
      3:20-cv-03063-SEM-TSH # 1        Page 14 of 28



                 1. Thepreparing, approving, orfailuretoprepareorapprove, maps,
                    shop drawings, opinions, reports, surveys, field orders, change
                    ordersordrawingsandspecificationsbyanyarchitect, engineeror
                    surveyorperformingservicesonaprojectonwhichyouserveas
                    constructionmanager;or
                 2. Inspection, supervision, quality control, architectural or
                    engineeringactivitiesdonebyorforyouonaprojectonwhichyou
                    serveasconstructionmanager.
                 Thisexclusiondoesnotapplyto“bodilyinjury”or“propertydamage”
                 due to construction or demolition work done by you, your
                 “employees”oryoursubcontractors.
                                           *    *   *
                 CG D5 46 10 11
                 EXCLUSIO N – AR CH ITECTUR AL, ENGINEER ING                   OR
                 SUR VEYING PR O FESSIO NALSER VICES2
                 Thisendorsementmodifiesinsuranceprovidedunderthefollowing:
                    CO M M ER CIALGENER ALLIABILITY CO VER AGE PAR T
                 PR O VISIO NS
                 1. Thefollowing exclusion isadded to Paragraph 2. Exclusions, of
                    SECTIO N I –CO VER AGES, CO VER AGE A. BO DILY
                    INJUR Y AND PR O PER TY DAM AGE LIABILITY
                    Architectural,Engineering, orSurveyingProfessionalServices
                    “Bodilyinjury”or“propertydamage”arisingoutoftherendering
                    oforfailuretorenderany“professionalservices”byoronbehalf
                    ofany insured, butonly with respectto eitherorboth ofthe
                    followingoperations:
                    a. Providing, or hiring independent professionals to provide,
                       architectural,engineeringorsurveyingservicestoothersinany
                       insured’scapacityasanarchitect,engineer, orsurveyor;and
                    b. Providing or hiring independent professional to provide,
                       architectural, engineering orsurveying servicesin connection
                       withconstructionworkanyinsuredperforms.
                 2. Thefollowing exclusion isadded to Paragraph 2. Exclusions, of
                    SECTIO N I –CO VER AGES, CO VER AGE B. PER SO NAL
                    INJUR Y AND ADVER TISING INJUR Y LIABILITY




2
  CG D 5 46 12 09 isendorsedtoTravel
                                   ersIndemnityPolicyNos. D TSM -CUP-512M 6845-IND -10 and
D TSM -CUP-512M 6845-IND -11 butthelanguagei
                                           ssubstantiall
                                                       ysimil
                                                            artoform CG D 5 46 10 11.


                                           14
      3:20-cv-03063-SEM-TSH # 1          Page 15 of 28



                     Architectural,Engineering, orSurveyingProfessionalServices
                     “Personal injury” or “advertising injury” arising out of the
                     renderingoforfailuretorenderany“professionalservices”byor
                     onbehalfofanyinsured, butonlywithrespecttoeitherorbothof
                     thefollowingoperations:
                     a. Providing, or hiring independent professionals to provide,
                        architectural,engineeringorsurveyingservicestoothersinany
                        insured’scapacityasanarchitect,engineer, orsurveyor;and
                     b. Providing or hiring independent professional to provide,
                        architectural, engineering orsurveying servicesin connection
                        withconstructionworkanyinsuredperforms.
                  3. ThefollowingexclusionisaddedtotheDEFINITIO NS Section:
                     “ProfessionalServices”:
                     a. Includes:
                         (1) Preparing, approving, or failing to prepare or approve,
                             maps, shop drawings, opinions, reports, surveys, field
                             ordersorchangeorders, orpreparing, approving, orfailing
                             toprepareorapprove, drawingsandspecifications;and
                         (2) Supervisory orinspection activitiesperformed aspartof
                             any related architectural, or engineering or surveying
                             activities.
                     b. D oesnotincludeserviceswithinconstructionmeans, methods,
                        techniques, sequences and procedures employed by you in
                        connection with your operations in your capacity as a
                        constructioncontractor.
                                               *    *   *

       44.     Section III ofthePhoenix PoliciesstatetheapplicableLimitsofInsurancefor

eachofthePhoenixPolicies. ThePhoenixPoliciesprovidea$1,000,000 peroccurrencelimitof

liability and $2,000,000 products-completed operations aggregate limit, subject to their

respectiveterms, exclusions, definitionsandconditions.

       45.     The Phoenix Policies also contain endorsement CG D 2 03 12 9 7,

AM END M ENT-NO N CUM ULATIO N O F EACH O CCUR R ENCE LIM IT O F LIABILITY ,

whichstates:




                                               15
      3:20-cv-03063-SEM-TSH # 1          Page 16 of 28



              Thisendorsementmodifiesinsuranceprovidedunderthefollowing:
                  CO M M ER CIALGENER ALLIABILITY CO VER AGE PAR T
              1. Paragraph5 ofSECTIO N III - LIM ITS O F INSUR ANCE, isamended
                 toincludethefollowing:
                  NoncumulationofEachO ccurrenceLimit- Ifone“occurrence”causes
                  “bodilyinjury”and/or“propertydamage”duringthepolicyperiodand
                  during thepolicy period ofoneormorepriorand/orfuturepolicies
                  thatinclude a commercialgeneralliability coverage partfor the
                  insuredissuedbyusoranyaffiliatedinsurancecompany, theamount
                  wewillpay islimited. Thepolicies’Each O ccurrenceLimitwillbe
                  reducedbytheamountofeachpaymentmadebyusandanyaffiliated
                  insurance company under the other policies because of such
                  “occurrence”.

       46.    SECTIO N IV – CO M M ER CIAL GENER AL LIABILITY CO NDITIO NS

providesatrelevantpartasfollows: . . .

              2. DutiesInTheEventO fO ccurrence, O ffense, Claim O rSuit
                  a. Y oumustseetoi   tthatwearenotifiedassoonaspracticableofan
                     “occurrence”oran offensewhich may resultin aclaim. To the
                     extentpossible, noticeshouldinclude:
                     (1) H ow, whenandwherethe“occurrence”oroffensetookplace;
                     (2) Thenamesandaddressesofanyinjuredpersonsandwitnesses;
                         and
                     (3) Thenatureandlocationofanyinjuryordamagearisingoutof
                         the“occurrence”oroffense.
                  b. Ifaclaim ismadeor“suit”isbroughtagainstany insured, you
                     must:
                     (1) Immediatelyrecordthespecificsoftheclaim or“suit”andthe
                         datereceived;and
                     (2) Notifyusassoonaspracticable.
                     Y oumustseetoitthatwereceivewrittennoticeoftheclaim or
                     “suit”assoonaspracticable.
                  c. Y ouandanyotherinvolvedinsuredmust:
                     (1) Immediately send us copies of any demands, notices,
                         summonses orlegalpapers received in connection with the
                         claim or“suit”;. . .
                                            *    *   *




                                            16
           3:20-cv-03063-SEM-TSH # 1        Page 17 of 28



TH   E   TR AVELER S E XCESS PO LICIES

           47.    TheTravelersExcessPoliciescontainthefollowinginsuringagreement:

                  SECTIO N I CO VER AGES
                  CO VER AGE A. BO DILY INJUR Y AND PR O PER TY DAM AGE
                  LIABILITY; and CO VER AGE B. PER SO NAL INJUR Y AND
                  ADVER TISING INJUR Y LIABILITY.
                  1. INSUR ING AGR EEM ENT.
                     a. W ewillpay on behalfoftheinsured the “ultimatenetloss”in
                        excess of the “applicable underlying limit” which the insured
                        becomeslegally obligated to pay asdamagesbecauseof“bodily
                        injury”, “property damage”, “personal injury” or “advertising
                        injury”towhichthisinsuranceapplies.
                         Thisinsurance appliesto “bodily injury” or“property damage”
                         onlyif:
                         (i) The “bodily injury” or“property damage” iscaused by an
                               “occurrence”thattakesplaceanywhereintheworld;
                         (ii) The“bodilyinjury”or“propertydamage”occursduringthe
                               policyperiod;
                         (iii) Prior to the policy period, no insured listed under
                               Paragraph1. ofSECTIO N II - W H O IS AN INSUR ED and
                               noemployeeauthorizedbyyoutogiveorreceivenoticeofan
                               “occurrence” or claim, knew that the “bodil y injury” or
                               “propertydamage”hadoccurred, inwholeorinpart. Ifsuch
                               a listed insured orauthorized employee knew, priorto the
                               policyperiod, thatthe“bodilyinjury”or“propertydamage”
                               occurred, then any continuation, change orresumption of
                               such“bodilyinjury”or“propertydamage”duringorafterthe
                               policyperiodwillbedeemedtohavebeenknownpriortothe
                               policyperiod.
                         Thisinsuranceappliesto“personalinjury”or“advertisinginjury”
                         caused by an “offense” committed during the policy period,
                         anywhereintheworld.
                     b. D amagesbecauseof“bodilyinjury”includedamagesclaimedby
                        any person ororganization forcare, loss ofservices ordeath
                        resultingatanytimefrom the“bodilyinjury”.
                     c. “Propertydamage”thatislossofuseoftangiblepropertythatis
                        notphysicallyinjuredshallbedeemedtooccuratthetimeofthe
                        “occurrence”thatcausedit.
                     d. Theamountwewillpay fordamagesislimited asdescribed in
                        SECTIO N III - LIM ITS O FINSUR ANCE. …



                                               17
       3:20-cv-03063-SEM-TSH # 1         Page 18 of 28



                                            *    *   *

       48.     The Travelers Excess Policies contain the same definitions of “impaired

property”, “occurrence”, personalinjury”, “propertydamage”, “advertisinginjury”and“suit”.

       49 .    The Travelers Excess Policies contain the following additional relevant

definitions:

               2. “Applicablelimitofinsurance”meansthemaximum amountwewill
                  pay asdamagesin accordance with SECTIO N III – LIM ITS O F
                  INSUR ANCE.
               3. “Applicableunderlyinglimit”means:
                  a. Ifthepoliciesof“underlyinginsurance”applytothe“occurrence”
                     or“offense”, thegreaterof:
                     (1) Theamountofinsurancestatedinthepoliciesof“underlying
                         insurance”intheD eclarationsoranyotheravailableinsurance
                         lessthe amountby whi  ch any aggregate limitso stated has
                         beenreducedsolelyduetopaymentofclaims;or
                     (2) The“retainedlimit”shownintheD eclarations;or
                  b. If the policies of “underlying insurance” do notapply to the
                     “occurrence”or“offense”, theamountstatedintheD eclarationsas
                     the“retainedlimit”.
                  Thelimitsofinsurancein any policy of“underlying insurance”will
                  applyevenif:
                  (i) The“underlyinginsurer”claimstheinsuredfailedtocomplywith
                      anyconditionofthepolicy;or
                  (ii) The“underlyinginsurer”becomesbankruptorinsolvent.
                                            *    *   *
               14. “R etainedLimit”isthesum statedintheD eclarationsassuch. Ifthe
                   policiesof“underlyinginsurance”donotapplytothe“occurrence”or
                   “offense”, theinsured shallretain thisamountasselfinsurancewith
                   respectto:
                  a. “Bodily injury” or “property damage” caused by each
                     “occurrence”;or
                  b. “Personalinjury” or“advertising injury” sustained by any one
                     personororganizationandcausedbyan“offense”.
                                            *    *   *
               16. “Ultimatenetloss”meansthesum actuallypaidorpayableduetoa
                   claim forwhichtheinsuredisliableeitherbyasettlementtowhichwe


                                            18
3:20-cv-03063-SEM-TSH # 1      Page 19 of 28



         agreedorafinaljudgment. Suchsum wil
                                           lincludeproperadjustments
         forrecoveriesandsalvage.
      17. “Underlying insurance”meansthepolicieslisted in theScheduleof
          UnderlyingInsuranceandincludes:
         a. Anyrenewalorreplacementofsuchpolicies;and
         b. Anyotherinsuranceavailabletotheinsured.
      18. “Underlyinginsurer”meansanyinsurerwhichprovidesapolicylisted
          in the Schedule of Underlying Insurance or any other insurance
          availabletotheinsured.
                                  *    *   *

50.   TheTravelersExcessPoliciescontainthefollowingrelevantconditions:

      5. DUTIES IN TH E EVENT O F O CCUR R ENCE O R O FFENSE,
         CLAIM O R SUIT
         a. Y oumustseetoi tthatwearenotifiedpromptlyofan"occurrence"
            oran“offense”whichmayresultinaclaim underthisinsurance.
            Noticeshouldinclude:
            (1) H ow, when and where the "occurrence" or “offense” took
                place;and
            (2) Thenamesandaddressesofanyinjuredpersonsandwitnesses.
         b. Ifaclaim ismadeor"suit" isbroughtagainstanyinsuredwhich
            mayresultinaclaim againstthisinsurance, youmustseetoitthat
            wereceivepromptwrittennoticeoftheclaim or“suit”.
                                  *    *   *
      9 . M AINTENANCE O FUNDER LYING INSUR ANCE.
         Theinsuranceaffordedbyeachpolicyinthescheduleof“underlying
         insurance”intheD eclarationswillbemaintainedforthefullterm of
         thisinsurance. Thisprovision doesnotapply to thereduction ofthe
         aggregatelimitorlimitsduetopaymentofjudgmentsorsettlements
         for “bodily injury”, “personal injury”, “property damage” or
         “advertisinginjury”. Asthesepoliciesexpire, youwillrenew them at
         limitsatleastequaltotheexpiringlimitsofinsurance. …
                                  *    *   *
      AM ENDM ENT – O TH ER INSUR ANCE CO NDITIO N AND
      M EANING O FO TH ER INSUR ANCE AND O TH ER INSUR ER
         Thisendorsementmodifiesinsuranceprovidedunderthefollowing:
            CO M M ER CIAL     EXCESS          LIABILITY   (UM BR ELLA)
            INSUR ANCE




                                  19
      3:20-cv-03063-SEM-TSH # 1        Page 20 of 28



                 The following replaces Paragraph 10., O TH ER INSUR ANCE., of
                 SECTIO N IV–CO NDITIO NS
                 10. O TH ER INSUR ANCE
                    This insurance is excess over any valid and collectible other
                    insurance whethersuch otherinsurance isstated to be primary,
                    contributing, excess, contingentorotherwise. Thisprovisiondoes
                    notapply to apolicy boughtspecifically to apply excessofthis
                    insurance.
                    Asusedanywhereinthi spolicy, otherinsurancemeansinsurance,
                    orthefundingoflosses, thatisprovidedby, throughoronbehalf
                    of:
                    (i) anotherinsurance
                    (ii) Usoranyofouraffiliatedinsurancecompanies, exceptwhen
                         the Noncumulation ofEach O ccurrence Limitprovision of
                         Paragraph5. ofSECTIO N III –LIM ITS O F INSUR ANCE
                         or the Noncumulation of Personaland Advertising Injury
                         LimitprovisionofParagraph4. ofSECTIO N III –LIM ITS
                         O FINSUR ANCE applies;
                    (iii)Anyriskretentiongroup;
                    (iv)Anyself-insurancemethodorprogram, includinganyfailureto
                        buy insurance, or decision to not buy insurance, for any
                        reasons, in which casetheinsured willbedeemed to bethe
                        provideroftheotherinsurance;or
                    (v) anysimilarrisktransferorriskmanagementmethod.
                   Asusedanywhereinthispolicy, otherinsurermeansaproviderof
                   otherinsurance.
      51.    The Travelers Excess Policies contain substantially the same Expected or

Intended, D amageToY ourProductsorComplet
                                        edW ork, D amagetoY ourProduct, D amageto

Y our W ork, Impaired Property, Fungi or Bacteria, Construction M anagement Error and

O mission, ProfessionalServicesandcontractualliabilityexclusionsasinthePhoenixPolicies.

      52.    TheTravelersExcessPoliciescontainthefollowingadditionalrelevantexclusion:

                 EXCLUSIO N       –   CO NTR ACTO R S      –    PR O FESSIO NAL
                 LIABILITY
                 Thisendorsementmodifiesinsuranceprovidedunderthefollowing:
                    CO M M ER CIAL      EXCESS      LIABILITY       (UM BR ELLA)
                    INSUR ANCE



                                           20
      3:20-cv-03063-SEM-TSH # 1         Page 21 of 28



                 1. This insurance does not apply to “bodily injury”, “property
                    damage”, “personalinjury”or“advertising injury”arising outof
                    therendering oforfailureto renderany professionalservicesby
                    youoronyourbehalf, butonlywithrespecttoeitherorbothofthe
                    followingoperations:
                    a. Providing engineering, architecturalorsurveying servicesto
                       othersin yourcapacity asan engineer, architectorsurveyor;
                       and
                    b. Providing, or hiring independent professional to provide,
                       engineering, architectural orsurveyingservicesinconnection
                       withconstructionworkyouperform.
                 2. Subjecttoparagraph3. below, professionalservicesinclude:
                    a. The preparing, approving, orfailure to prepare orapprove,
                       maps, shop drawings, opinions, reports, surveys, field orders,
                       changeorders, ordrawingsandspecifications;and
                    b. Supervisory orinspection activitiesperformed aspartofany
                       relatedarchitecturalorengineeringactivities.
                 3. Professionalservicesdo notincludeserviceswithin construction
                    means, methods, techniques, sequencesandproceduresemployed
                    by you in connection with youroperationsin yourcapacity asa
                    constructioncontractor.
                                           *    *   *

                                  CO UNT I
                  (NoDutyToDefendO rIndemnify–PhoenixPolicies)

      53.   Plaintiff Phoenix hereby incorporates by reference Paragraphs 1-52 of this

Complaintasifeachwasfullysetforthherein.

      54.   TSA’s damages, if any, asserted in the SAD allegedly resultfrom SM W ’s

defectiveand/ornonconforming work attheProject, which wasin breach ofSM W ’scontract

withTSA.

      55.   ThereisnocoverageforTSA’sSAD againstSM W underthePhoenixPol
                                                                      icieson

oneormoreofthefollowinggrounds:

            A.      SM W ’sliabilityfortheallegationsintheSAD , ifany, isnotfordamages

                    “becauseofpropertydamage”towhichthePhoenixPoliciesapply.



                                           21
3:20-cv-03063-SEM-TSH # 1          Page 22 of 28



     B.    TheSAD doesnotallegeagainstSM W an“accident”oran“occurrence”

           withinthemeaningofthePhoenixPolicies.

     C.    TheSAD againstSM W doesnotallege“propertydamage”causedbyan

           “occurrence”withinthemeaningofthePhoenixPolicies.

     D.    TheSAD againstSM W seekspurelycontractual, economiclossandnot

           “propertydamage”withinthemeaningofthePhoenixPolicies.

     E.    ThereisnocoverageforallorsomeofthedamagesclaimedintheSAD

           againstSM W duetoSM W ’sknowledgeofthepropertydamage, ifany,

           priortoallorsomeofthepolicyperiodsofthePhoenixPolicies.

     F.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W is precluded under the Phoenix Policies by the “Expected or

           Intended”exclusion.

     G.    Coverage forthe SAD againstSM W is precluded underthe Phoenix

           Policies by the “D amage To Y our Products or Completed W ork”,

           “D amagetoY ourProduct”or“D amagetoY ourW ork”exclusions.

     H.    Coverage forthe SAD againstSM W is precluded underthe Phoenix

           Policiesbythe“ImpairedProperty”exclusion.

     I.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W is precluded under the Phoenix Policies by the exclusion for

           contractualliability.

     J.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W isprecluded underthePhoenix Policiesby theFungiorBacteria

           exclusion.




                                      22
3:20-cv-03063-SEM-TSH # 1       Page 23 of 28



     K.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W is precluded under the Phoenix Policies by the Construction

           M anagementErrorandO missionexclusion.

     L.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W isprecludedunderthePhoenixPoliciesbytheProfessionalServices

           exclusion.

     M.    Coverage forthe SAD againstSM W is precluded underthe Phoenix

           Policiesbecausetheallegeddefectsdonotconstitute“propertydamage”

           happening during the policy period of the Phoenix Policies, and, if

           otherwise, under the Phoenix Policies’ language, allsuch damage is

           consideredtohappenduringasinglepolicyperiod.

     N.    Coverage forthe SAD againstSM W is precluded underthe Phoenix

           Policiesduetolackoffortuity, aswellastheknownlossand/orlossin

           progressdoctrines.

     O.    Coverage forthe SAD againstSM W is precluded underthe Phoenix

           PoliciesduetoSM W ’slatenoticeofoccurrenceorsuit.

     P.    Should itbe determined thatTSA’s damages are covered because of

           “propertydamage”causedbyan“occurrence”andfurtheritbeingasingle

           occurrence, Phoenix’sobligation, ifany, islimitedtopayingjustonelimit

           regardlessofthenumberofpoliciesissuedbasedonthenon-cumulation

           clause.

     Q.    TheSAD maynotbecoveredbecausethePhoenixPoliciescontainother

           terms, provisions, exclusions, limi
                                             tations, condi
                                                          tions, and endorsements




                                   23
      3:20-cv-03063-SEM-TSH # 1        Page 24 of 28



                   which may preclude coverage forthe SAD againstSM W upon further

                   investigationofthesemattersand PlaintiffPhoenixreservesitsrightsto

                   amenditsComplainttoallegeadditionaldefensestocoverage.

      56.    By reason ofthe foregoing, there is an actualcontroversy between Plaintiff

PhoenixandD efendantSM W , andthisCourtisempoweredunder28 U.S.C. §2201 andFed. R .

Civ. P. 57 torenderadeclaratoryjudgmentthatthereisnocoverageforTSA’sSAD underthe

primarypoliciesissuedbyPlaintiffPhoenixtoSM W .

                                     CO UNT II
                            (NoDuty–TravelersExcessPolicies)

      57.    TheTravelersPlaintiffsherebyincorporatebyreferenceParagraphs1-56 ofthis

Complaintasifeachwasfullysetforthherein.

      58.    Thereisno coverageforSM W undertheTravelersExcessPolicieson oneor

moreofthefollowinggrounds:

             A.    SM W ’sliabilityfortheallegationsintheSAD , ifany, isnotfordamages

                   “because ofproperty damage” to which the Travelers Excess Policies

                   apply.

             B.    TheSAD doesnotallegeagainstSM W an“accident”oran“occurrence”

                   withinthemeaningoftheTravelersExcessPolicies.

             C.    TheSAD againstSM W doesnotallege“propertydamage”causedbyan

                   “occurrence”withinthemeaningoftheTravelersExcessPolicies.

             D.    TheSAD againstSM W seekspurelycontractual, economiclossandnot

                   “propertydamage”withinthemeaningoftheTravelersExcessPolicies.




                                           24
3:20-cv-03063-SEM-TSH # 1       Page 25 of 28



     E.    ThereisnocoverageforallorsomeofthedamagesclaimedintheSAD

           againstSM W duetoSM W ’sknowledgeofthepropertydamage, ifany,

           priortoallorsomeofthePhoenixPolicies’policyperiods.

     F.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W isprecludedundertheTravelersExcessPoliciesbythe“Expected

           orIntended”exclusion.

     G.    Coverage forthe SAD againstSM W isprecluded underthe Travelers

           ExcessPoliciesbythe“D amageToY ourProductsorCompletedW ork”,

           “D amagetoY ourProduct”or“D amagetoY ourW ork”exclusions.

     H.    Coverage forthe SAD againstSM W isprecluded underthe Travelers

           ExcessPoliciesbythe“ImpairedProperty”exclusion.

     I.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W isprecludedundertheTravelersExcessPoliciesbytheexclusion

           forcontractualliability.

     J.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W isprecluded undertheTravelersExcessPoliciesby theFungior

           Bacteriaexclusion.

     K.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W    is precluded under the Travelers Excess Policies by the

           ConstructionM anagementErrorandO missionexclusion.

     L.    Coverage forsome orallofthe damagesclaimed in the SAD against

           SM W isprecludedundertheTravelersExcessPoliciesbytheProfessional




                                      25
3:20-cv-03063-SEM-TSH # 1      Page 26 of 28



           Servicesand Architectural, Engineering orSurvey ProfessionalServices

           exclusions.

     M.    Coverage forthe SAD againstSM W isprecluded underthe Travelers

           ExcessPoliciesbecause the alleged defectsdo notconstitute “property

           damage” happening during the policy period ofthe Travelers Excess

           Policies, and, ifotherwise, undertheTravelersExcessPolicies’language

           allsuchdamageisconsideredtohappenduringasinglepolicyperiod.

     N.    Coverage forthe SAD againstSM W isprecluded underthe Travelers

           ExcessPoliciesduetol
                              ackoffortuity, aswellastheknownlossand/or

           lossinprogressdoctrines.

     O.    Coverage forthe SAD againstSM W isprecluded underthe Travelers

           ExcessPoliciesduetoSM W ’slatenoticeofoccurrenceorsuit.

     P.    Should itbe determined thatTSA’s damages are covered because of

           property damagecaused by an occurrenceand furtheritbeing asingle

           occurrence, Travelers’obligation, ifany, islimitedtopayingjustonelimit

           regardlessofthenumberofpoliciesissuedbasedonthenon-cumulation

           clause.

     Q.    The SAD may notbe covered because the Travelers Excess Policies

           contain otherterms, provisions, exclusions, limitations, conditions, and

           endorsementswhich may precludecoveragefortheSAD againstSM W

           upon Plaintiff’sfurtherinvestigation ofthesemattersand theTravelers

           PlaintiffsreservetheirrightstoamendtheComplainttoallegeadditional

           defensestocoverage.




                                  26
      3:20-cv-03063-SEM-TSH # 1        Page 27 of 28



       59 .   Alternatively, and to the extentthatSM W is determined liable because of

propertydamagecaused byanoccurrence, Travelershasnoobligationtoprovidecoverageto

SM W underthe Travelers Excess Policies untilthe applicable R etained Limits have been

exhausted.

       60.    Alternatively, TravelershasnoobligationundertheTravelersExcessPoliciesto

SM W untili
          tsliabil
                 ityforcovereddamagesintheSAD , ifany, hasbeenestablishedeitherby

finaladjudicationoractualtrial,andwithTravelers’writtenconsent.

       61.    Byreasonoftheforegoing, thereisanactualcontroversybetweenPlaintiffsand

D efendantSM W , andthisCourtisempoweredunder28 U.S.C. §2201 andFed. R . Civ. P. 57 to

rendera declaratory judgmentthatthere isno coverage forSM W underthe excessliability

insurancepoliciesissuedbyPlaintiffstoSM W .


                                PR AYER FO R R ELIEF

       W H ER EFO R E, Plainti
                             ffs, The Phoenix Insurance Company (“Phoenix”), Travelers

Indemnity Company (“Travelers Indemnity”) and Travelers Property Casualty Company of

America(“TravelersProperty”), respectfullyrequestthisCourtenterjudgmentdeclaring:

       A.     PlaintiffPhoenixdoesnothaveadutytodefendS.M . W ilson& Co. underthe

              Phoenix PoliciesagainsttheSecond Amended D emand (“SAD ”) orallegations

              arisingoutofitsworkattheProject;

       B.     PlaintiffPhoenixmaywithdraw from thedefenseoftheSAD ;

       C.     PlaintiffPhoenixdoesnothaveadutytoindemnifyS.M . W ilson& Co. underthe

              Phoenix PoliciesagainsttheSecond Amended D emand (“SAD ”) orallegations

              arisingoutofitsworkattheProject;




                                           27
       3:20-cv-03063-SEM-TSH # 1           Page 28 of 28



           D.    PlaintiffsTravelersIndemnity and TravelersProperty do nothaveany duty to

                 indemnify (for defense or indemnity) S.M . W ilson &    Co. for the SAD or

                 allegationsarisingoutofitsworkattheProject;and

           E.    PlaintiffsareentitledtosuchotherandfurtherreliefastheCourtdeemsjustand

                 proper.

                                       JUR Y DEM AND

           Plaintiffs, The Phoenix Insurance Company, The Travelers Indemnity Company and

TravelersProperty Casualty Company ofAmerica, demandsa trialby jury on allissuesso

triable.


D ated: M arch6, 2020
                                               R espectfullysubmitted,

                                               TH E PH O ENIX INSUR ANCE CO M PANY ,
                                               TH E TR AVELER S IND EM NITY CO M PANY
                                               andTR AVELER S PR O PER TY CASUALTY
                                               CO M PANY O FAM ER ICA

                                               By:         /s/RoderickT. Dunne
                                                           O neofTheirAttorneys

R oderickT. D unne
LindaJ. Carwile
K AR BAL, CO H EN, E CO NO M O U,
SILK & D UNNE , LLC
150 SouthW ackerD rive, Suite1700
Chicago, Illinois60606
Tel: (312)431-3700
Fax: (312)431-3670
rdunne@ karballaw.com
lcarwile@ karballaw.com




                                              28
